DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurohara JP 6229787 B1 (FOR is attached the English translation starts ay page 33 of the PDF and the paragraph numbers refer to the English translation, original figures can be found on pages 26-31 of the PDF).
With regards to claim 1 and 7, Kurohara discloses an absorbent garment (ie a diaper, [0001]) comprising: 
-a longitudinal direction and a lateral direction; a front region, a back region, a crotch region, the crotch region being disposed between the 5front region and the back region (see figure 1 below and [0020]), and the crotch region including an absorbent assembly (16- figure 2 and [0026]); 

a back panel in the back region, wherein the back panel includes an inner layer, an outer layer and a stranded elastic area disposed between the inner layer and the outer layer([0022-0023] discloses the front and rear panels formed from two sheets that have strands of elastic (15) in-between and see figure 2b which noted to be cross section of fig 2a taken along line a per [0018]and [0021]);
  10the absorbent assembly (16) including a skin-facing liner (or topsheet, 19), an absorbent composite (or absorber, 18) and an outer cover (or back sheet. 17) ([0024] which discloses the absorbent assembly and figure 2a &b), wherein the outer cover includes a liquid impermeable layer [0024]; the absorbent assembly also includes a front edge, a back edge and a pair of laterally-opposed side edges (see figure 2 below); and
the front panel and the back panel are bonded to each other to form side seams of the absorbent garment (figure 1 and [0019] which discloses a pants-type diaper and [0020]).  
Per claim 1: Kurohara discloses wherein a portion of the back panel is folded over the back edge of the absorbent assembly forming a fold line (figure 2b and [0032]), wherein the folded over portion of the back panel includes at least one elastic 15strand (15, figure 2b and [0033] which discloses the elastic in the folded section) and there is a 

Per claim 7: Kurohara discloses wherein a portion of the back panel is folded over the back edge of the absorbent assembly forming a fold line (figure 2b and [0032]), wherein the folded over portion of the back panel includes at least one elastic 15strand (15, figure 2b and [0033] which discloses the elastic in the folded section) and the skin-facing liner and the outer cover extend in parallel with the folded over portion of 20the back panel ( see figure 2 which shows a cross section of the folded layers in parallel).


    PNG
    media_image1.png
    499
    433
    media_image1.png
    Greyscale

Figure 1: annotated figure 2 to show the directions and regions

    PNG
    media_image2.png
    479
    410
    media_image2.png
    Greyscale

Figure 2: Annotated to show the front, rear and side edges of the absorbent assembly

With regards to claim 2, Kurohara discloses wherein the folded over portion of the back panel is 20attached to the skin-facing liner of the absorbent assembly proximate and along each of the laterally- opposed side edges of the absorbent assembly (the laterally- opposed side edges of the absorbent assembly (21) extend into the folded section which maybe bonded in region 22 which allows for the folded over portion to attach to the top sheet (fig 2-c and [0035]).

With regards to claim 3, Kurohara discloses wherein the fluid barrier is a bead of adhesive between the folded over portion of the back panel and the skin-facing liner along the back edge of the absorbent composite ([0034] which discloses and adhesive between the absorbent body and folded outer cover to maintain the fold).

With regards to claim 5 and 11, Kurohara discloses wherein the absorbent assembly further includes a pair of containment flaps that extend along a length of the absorbent assembly in the longitudinal direction and each containment flap extends along one of the laterally-opposed side edges of the absorbent 20WO 2019/151999PCT/US2018/016092 assembly ([0028] which discloses gathers (21) or containment flaps); and wherein the folded over portion of the back panel is attached to the skin-facing liner of the absorbent assembly along contact lines with each of the containment flaps ([0028]).  

With regards to claim 6 and 12, Kurohara discloses wherein the folded over portion of the back panel is attached to each of the containment flaps by adhesive [0027-0028 discloses the overlap of the gather with the front and rear portion and [0035] and [0038] discloses how the front and rear portions are folded over and bonded).  

With regards to claim 8, Kurohara discloses wherein the folded over portion of the back panel extending in parallel with the skin-facing liner and the outer cover end at an edge of the folded over portion (see figure 2 which shows a cross section of the folded layers in parallel).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurohara JP 6229787 B1 (FOR is attached the English translation starts ay page 33 of the PDF and the paragraph numbers refer to the English translation, original figures can be found on pages 26-31 of the PDF) in view of Sauer US 5938652. 

With regards to claim 4, Kurohara fails to disclose wherein the fluid barrier is a film layer attached to the folded over portion of the back panel.  
Sauer teaches an absorbent article with a waist containment flap thereby being in the same field of endeavor as Kurohara (abstract). Sauer teaches the waist containment flap (60) may have additional flims to prevent waste from leaking through (Col. 9 lines 27-44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a film type fluid barrier as taught by Sauer to the folded portion in order to provide additional leakage protection to the device of Kurohara.

With regards to claim 10, Kurohara fails to disclose wherein the distance between the edge of the folded over portion and the back edge of the absorbent composite is greater than 5 millimeters.  
	Sauer teaches an absorbent article with a waist containment flap thereby being in the same field of endeavor as Kurohara (abstract). Sauer teaches the waist containment flap (60) maybe 5 to 15cm depending on the size in order to provide adequate leakage prevention (col 10 line 60- Col. 11 line 10). Figure 1 shows the overlap of the flap (60) with the absorbent core (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the length of the containment pocket/ flap of Kurohara to overlap the absorbent core a sufficient length as taught by Sauer to help with containment as a too small length will not provide adequate leak protection.

25Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurohara JP 6229787 B1 (FOR is attached the English translation starts ay page 33 of the PDF and the paragraph numbers refer to the English translation, original figures can be found on pages 26-31 of the PDF) in view of Glaug US 6258076 B1

25With regards to claim 9, Kurohara fails to disclose wherein the edge of the folded over portion does not reach the back edge of the absorbent composite.  
Glaug teaches an absorbent article with a barrier wall (58- figure 1) located in the waist region (fig 1 and abstract) thereby being in the same field of endeavor as Kurohara. Glaug figure 9 show the barrier wall does not overlap the absorbent core. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have made the barrier/ fold of Kurohara to not overlap the absorbent core as taught by Glaug since it is well known that a barrier wall/ fold con overlap or not overlap the absorbent core and applicant allows for both embodiments thereby removing criticality.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2019111264A appears to be almost a perfect match to applicant with a priority date going back to December 26, 2017; however, it appears the earliest publication date is July 11, 2019 making it ineligible for prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781